Case 0:20-cv-62520-RKA Document 1 Entered on FLSD Docket 12/08/2020 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

 DELROY A. CHAMBERS, JR.,

        Plaintiff,

 v.

 SHARON BERCOVICZ, doing business as
 GALLERIA HOMES REALTY,

       Defendant.
 _________________________________________/

                                          COMPLAINT
                                              and
                                         JURY DEMAND

        Plaintiff, Delroy A. Chambers, Jr., by and through his undersigned attorneys, files this

 Complaint for injunctive and declaratory relief, damages, costs, and attorneys’ fees against

 Defendant, Sharon Bercovicz, doing business as Galleria Homes Realty, and as good grounds

 states as follows:

                                 PRELIMINARY STATEMENT

        1.      This action arises as a result of Defendant’s discriminatory actions perpetrated

 against Black people with respect to the rental of a home in Coral Springs, Florida (the

 “Dwelling”).

        2.      Specifically, Defendant has violated the Fair Housing Act by, among other things,

 otherwise making unavailable and denying the Dwelling to Mr. Chambers because of race.

                                 JURISDICTION AND VENUE

        3.      Jurisdiction is invoked pursuant to 42 U.S.C. § 3613(a), in that Plaintiff asserts his

 claims of housing discrimination in a civil action, and also pursuant to 28 U.S.C. §§ 1331, 2201
Case 0:20-cv-62520-RKA Document 1 Entered on FLSD Docket 12/08/2020 Page 2 of 9




 and 1343(a)(4), in that this is a civil action seeking to redress the deprivation of the right to fair

 housing secured to Plaintiff by the Fair Housing Act.

         4.     Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202.

 Plaintiff seeks permanent injunctive relief pursuant to Rule 65, Federal Rules of Civil Procedure.

         5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c) in

 that the subject property is located in this district, the events and/or omissions giving rise to the

 claims herein occurred in this district, and the Defendant’s principal place of business is in this

 district.

                                              PARTIES

         6.     Plaintiff, Delroy A. Chambers, Jr., is a Black male that serves as a fair housing

 tester who seeks to enforce fair housing laws so that people are protected from discriminatory

 housing practices. Mr. Chambers attempts to accomplish these goals by engaging in testing for

 fair housing violations and pursuing enforcement of meritorious claims, among other things. In

 this capacity, Mr. Chambers poses as a renter or purchaser for the purpose of collecting evidence

 of discriminatory housing practices, without intent to rent or purchase a home. At all relevant

 times, Mr. Chambers was acting in this capacity as a tester when he conducted an investigation

 into the discriminatory actions perpetuated by Defendant.

         7.     As a fair housing tester and advocate dedicated to advancing the rights of those

 historically discriminated against, Mr. Chambers attempts to locate housing providers and

 advertisers in order to test their compliance with various fair housing laws. Mr. Chambers

 conducts such testing efforts consistent with the guidance and instructions outlined by the U.S.

 Department of Housing and Urban Development (HUD), housing advocacy groups, and

 established case law.
Case 0:20-cv-62520-RKA Document 1 Entered on FLSD Docket 12/08/2020 Page 3 of 9




        8.       Mr. Chambers is deeply committed to fair housing and the goals of the Fair

 Housing Act. Mr. Chambers was and continues to be adversely affected by the acts, omissions,

 policies, and practices of the Defendant.

        9.       Defendant, Sharon Bercovicz, doing business as Galleria Homes Realty, is a

 registered real estate broker and is engaged in the business of real estate.

                                        FACTUAL ALLEGATIONS

        10.      While investigating discrimination in the housing market in August 2020, Mr.

 Chambers encountered an advertisement for the Dwelling. The advertisement stated, among

 other things, “must have 600 or better credit and clean background” as requirements for tenancy.

        11.      The advertisement further indicated that the Dwelling was listed by Galleria

 Homes Realty.

        12.      As part of Mr. Chambers’s fair housing testing efforts described above, Mr.

 Chambers, posing as a potential renter, attempted to negotiate for the rental of the Dwelling with

 the Defendant by confirming the availability of the Dwelling. Defendant responded by email,

 confirmed the availability of the Dwelling, and invited Mr. Chambers to contact Defendant by

 text message.

        13.      Mr. Chambers then continued the test by texting Defendant and asking for

 additional details about Defendant’s “clean background” policy that was noted on the

 advertisement, and inquiring whether any criminal background would result in a denial of the

 Dwelling, as a result of the policy.

        14.      Defendant responded and confirmed that the Dwelling was subject to a “clean

 background” policy that would result in an automatic denial of the Dwelling to anyone with any
Case 0:20-cv-62520-RKA Document 1 Entered on FLSD Docket 12/08/2020 Page 4 of 9




 criminal background. Defendant added, unprompted, that the policy originated from the housing

 association associated with the Dwelling.

        15.     In so responding, Defendant did not ask whether Mr. Chambers’s criminal

 background involved any convictions or only arrests, and instead stated and confirmed that Mr.

 Chambers would be denied the Dwelling, based on a policy that constitutes an automatic denial

 for any potential renters with any criminal background.

        16.     Therefore, Defendant ceased negotiating with Mr. Chambers regarding the

 Dwelling, and otherwise made the Dwelling unavailable and denied the Dwelling to him, based

 on a criminal background policy that takes arrests into consideration and includes a blanket

 prohibition serving to refuse rental of the Dwelling to any person with any criminal background,

 regardless of what the underlying conduct entailed, or whether any convictions had ever resulted

 from any accused conduct.

        17.     These statements clearly indicate that the rental of the Dwelling is subject to a

 blanket prohibition serving to refuse rental of the Dwelling to any person with any criminal

 background, including arrests, which is unlawful under the Fair Housing Act, as it has a disparate

 impact on Black people, and fails to serve a substantial, legitimate, nondiscriminatory interest of

 the housing provider.

        18.     Such actions and statements serve to discourage Mr. Chambers from applying,

 inspecting and renting the Dwelling; and restrict the choices of Mr. Chambers by word or

 conduct in connection with seeking, negotiating for, renting the Dwelling so as to perpetuate, or

 tend to perpetuate, segregated housing patterns, or to discourage or obstruct choices in a

 community, neighborhood or development. As such, these actions constitute efforts to deprive

 Mr. Chambers of housing opportunities.
Case 0:20-cv-62520-RKA Document 1 Entered on FLSD Docket 12/08/2020 Page 5 of 9




        19.     HUD has found that “where a policy or practice that restricts access to housing on

 the basis of criminal history has a disparate impact on individuals of a particular race … such

 policy or practice is unlawful under the Fair Housing Act if it is not necessary to serve a

 substantial, legitimate, nondiscriminatory interest of the housing provider.” See HUD, “Office of

 General Counsel Guidance on Application of Fair Housing Act Standards to the Use of Criminal

 Records by Providers of Housing and Real Estate-Related Transactions” (April 4, 2016).

        20.     According to recent data, studies and HUD findings, Black people are arrested,

 convicted, and imprisoned at vastly disproportionate rates in Florida and the country as a whole.

 As such, Defendant's policy actually and predictably result in a disparate impact to Black people.

        21.     HUD has found that “[a] housing provider with a policy or practice of excluding

 individuals because of one or more prior arrests (without any conviction) cannot satisfy its

 burden of showing that such policy or practice is necessary to achieve a substantial, legitimate,

 nondiscriminatory interest.” Id.

        22.     As such, Defendant’s actions in refusing to negotiate with Mr. Chambers and

 making the Dwelling unavailable to Mr. Chambers and denying it to him based on a “clean

 background” policy that includes a blanket prohibition which takes arrests into consideration is

 unlawful under the Fair Housing Act, as it has a disparate impact on Black people, and fails to

 serve a substantial, legitimate, nondiscriminatory interest of the housing provider.

        23.     Mr. Chambers was angered and insulted that Defendant was making the Dwelling

 unavailable to him and denying it to him based on its “clean background” policy, which takes

 arrests into consideration.

        24.     As a Black person who has been the subject of discrimination throughout his life,

 Mr. Chambers is particularly sensitive to discriminatory practices. Mr. Chambers was insulted
Case 0:20-cv-62520-RKA Document 1 Entered on FLSD Docket 12/08/2020 Page 6 of 9




 and emotionally distressed by being denied housing based on a blanket “clean background”

 policy, which takes arrests into consideration, and by being subjected to such discriminatory

 policies.

         25.    Mr. Chambers was and is saddened, angered, and insulted by the fact that the

 Defendant refused to negotiate and otherwise made unavailable and denied the Dwelling to him

 based on a criminal background policy that has a discriminatory impact and serves no

 substantial, legitimate, nondiscriminatory interest. Mr. Chambers has spent a significant amount

 of time thinking about what occurred and all the other Black people who may have had housing

 made unavailable to them by Defendant based on the criminal background policy that includes a

 blanket prohibition and takes arrest history into consideration, and while doing so, has felt the

 aforementioned emotions.

         26.    Defendant’s unlawful conduct proximately caused Mr. Chambers to suffer the

 aforementioned emotions, which have manifested into stress, unpleasant rumination, mental

 strain, and feelings of indignity, hopelessness and anxiety about race discrimination in housing.

         27.    Consistent with his fair housing testing efforts, Mr. Chambers has a practice of

 continuing to monitor and test those entities and individuals found to have been discriminating.

 To those ends, Mr. Chambers has and will continue monitoring Defendant and its agents in order

 to determine its ongoing compliance with the Fair Housing Act, and will continue to do so

 throughout the pendency of this matter and after its conclusion.

                                     COUNT 1:
                         VIOLATION OF THE FAIR HOUSING ACT

         28.    Plaintiff repeats and realleges paragraphs 1 through 27 as if fully set forth herein.

         29.    This Count 1 is brought by Plaintiff against the Defendant, Sharon Bercovicz,

 doing business as Galleria Homes Realty.
Case 0:20-cv-62520-RKA Document 1 Entered on FLSD Docket 12/08/2020 Page 7 of 9




           30.   Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

 violations committed by Defendant, and its agents.

           31.   Defendant, Sharon Bercovicz, doing business as Galleria Homes Realty,

 authorized its agents to act for it when they committed the Fair Housing Act violations alleged

 herein. Defendant’s agents accepted the undertaking of acting on behalf of Defendant, Sharon

 Bercovicz, doing business as Galleria Homes Realty, when they committed the Fair Housing Act

 violations alleged herein. Defendant, Sharon Bercovicz, doing business as Galleria Homes

 Realty, had control over its agents when they committed the Fair Housing Act violations alleged

 herein.

           32.   Defendant has violated the Fair Housing Act by, among other things, otherwise

 making unavailable and denying the Dwelling to Mr. Chambers because of race.

           33.   A discriminatory purpose, not any legitimate reason, was a motivating factor

 behind Defendant’s aforementioned discriminatory actions and/or omissions.

           34.   As a result of Defendant’s discriminatory conduct - committed despite being

 engaged in the business of real estate, coupled with Plaintiff’s ongoing monitoring efforts -

 Plaintiff has suffered, is continuing to suffer, and will in the future suffer irreparable loss and

 injury and a real and immediate threat of future discrimination by Defendant.

           35.   Defendant’s unlawful conduct and actions constitute direct evidence of

 discrimination and proximately caused Plaintiff’s damages as described above.

           36.   In engaging in this unlawful conduct described above, Defendant acted recklessly

 or intentionally. This is evidenced, in part, by the fact that Defendant is engaged in the real

 estate business, and despite that fact, chose to engage in unlawful discrimination.
Case 0:20-cv-62520-RKA Document 1 Entered on FLSD Docket 12/08/2020 Page 8 of 9




           37.    As a tester who has been treated in a discriminatory fashion by Defendant, Mr.

 Chambers has suffered an injury in precisely the form the Fair Housing Act was intended to

 guard against, and therefore he has standing to maintain his claims under the Act's provisions.

           38.    Accordingly, Plaintiff is aggrieved by Defendant's discriminatory actions in

 violation of the Fair Housing Act.

           WHEREFORE, Plaintiff respectfully requests that the Court:

                  A.      declare the actions, omissions, policies, and procedures of Defendant,

 complained of herein to be in violation of the Fair Housing Act;

                  B.      enter a permanent injunction enjoining Defendant, its successors, and its

 servants, agents and employees, and all those acting in concert with it, from engaging in

 discrimination based on race;

                  C.      enter a permanent injunction compelling Defendant, its successors, and its

 servants, agents and employees, and all those acting in concert with it, to amend any and all

 policies, procedures and practices, which discriminate against persons based on race;

                  D.      award compensatory damages to Plaintiff against Defendant, to

 compensate Plaintiff for, among other things, the emotional distress, anger, insult and injury

 caused by Defendant’s discriminatory actions;

                  E.      award Plaintiff his costs and reasonable attorneys’ fees in this action; and

                  F.      award Plaintiff such other and further relief as the Court deems just and

 proper.

                                    DEMAND FOR JURY TRIAL

           Pursuant to Rule 38(b), Federal Rules of Civil Procedure, Plaintiff demands a trial by jury

 on all issues so triable in this matter.
Case 0:20-cv-62520-RKA Document 1 Entered on FLSD Docket 12/08/2020 Page 9 of 9




                                          Respectfully submitted,

                                          Joshua A. Glickman, Esq.
                                          Florida Bar No. 43994
                                          josh@sjlawcollective.com
                                          Shawn A. Heller, Esq.
                                          Florida Bar No. 46346
                                          shawn@sjlawcollective.com

                                          Social Justice Law Collective, PL
                                          974 Howard Avenue
                                          Dunedin, Florida 34698
                                          (202) 709-5744
                                          (866) 893-0416 (Fax)

                                          Attorneys for the Plaintiff


                                          By: s/ Joshua A. Glickman           .
                                                Joshua A. Glickman, Esq.
